REVISED SCHEDULE A To the PARTICIPATION AGREEMENT made the 28th day of August, 2007, by and among Allianz Variable Insurance Products Fund of Funds Trust, Allianz Life Insurance Company of New York, and Allianz Life Financial Services, LLC. Funds available under the contracts AZL Balanced Index Strategy Fund AZL DFA Multi-Strategy Fund AZL MVP Balanced Index Strategy Fund AZL MVP BlackRock Global Allocation Fund AZL MVP DFA Multi-Strategy Fund AZL MVP Franklin Templeton Founding Strategy Plus Fund AZL MVP Fusion Balanced Fund AZL MVP Fusion Conservative Fund AZL MVP Fusion Growth Fund AZL MVP Fusion Moderate Fund AZL MVP Growth Index Strategy Fund AZL MVP Invesco Equity and Income Fund AZL MVP T. Rowe Price Capital Appreciation Fund Separate Account Utilizing the Funds Allianz Life Variable Account C Contracts Funded by the Separate Account Allianz Advantage New York Allianz Charter New York Allianz Charter II New York Allianz High Five New York Allianz Index Advantage New York Allianz Opportunity New York Allianz Retirement Advantage Allianz Retirement Pro New York Allianz Vision New York Valuemark II New York Valuemark IV New York Acknowledged: Allianz Variable Insurance Products FundAllianz Life Insurance Company of New York of Funds Trust By:/s/ Mike TanskiBy:/s/ Brian Muench Name: Name: Title: Title: Allianz Life Financial Services, LLC By:/s/ Robert DeChellis Name: Title: 16 Effective Date:April 27, 2015
